Citation Nr: 1723528	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-44 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement for service connection for a neck disability (claimed as a neck fracture).

2.  Entitlement for service connection for deep vein thrombosis (claimed as blood clots in left leg).


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2004 to February 2005, October 2005 to June 2006, and from July 2006 to July 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Philadelphia, Pennsylvania currently has jurisdiction over these matters.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In May 2016, the Board remanded the Veteran's claims for additional development. The claims have since been returned to the Board for further appellate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Upon a preliminary review of the record, the Board has determined that further development is necessary prior to adjudication by the Board.

Neck Disability

The Veteran filed a claim for a neck fracture caused by an in-service motor vehicle accident (MVA).  This claim was reframed by the RO as a claim for a basilar skull fracture.

The Veteran underwent a May 2016 VA Examination which showed that there was no evidence of a basilar skull fracture.  While the May 2016 VA Examination revealed that the Veteran did not have a basilar skull fracture, the VA Examiner determined that the Veteran currently has decreased range of motion and mild retrolisthesis in the cervical spine.

The VA Examiner issued a supplemental opinion in June 2016 stating that "it is as less likely as not that the decreased ROM of Motion of the cervical spine and the pain is due to or a result of the in service MVA."

The Board finds this medical opinion to be unclear.  The claim should be remanded to obtain an addendum to this opinion to determine if it is at least as likely as not that the current retrolisthesis was caused by, or aggravated by, the in-service MVA.

Deep Vein Thrombosis

The Veteran filed a claim for blood clots in the left leg which was recharacterized by the RO as a claim for deep vein thrombosis.

The evidence of record shows that the Veteran stated that he suffered from deep vein thrombosis as a result of his 2006 in-service MVA, which was successfully treated in 2007.  At the May 2016 VA Examination the examiner found no evidence that the Veteran currently suffered from deep vein thrombosis.

However, the Veteran provided evidence from a March 2017 medical examination showing that he is experiencing bilateral leg pain that may be caused by deep vein thrombosis.  In light of the Veteran's complaints of new symptoms that could be related to deep vein thrombosis, the Veteran should be scheduled for a new examination to determine whether the Veteran currently suffers from deep vein thrombosis, and, if so, whether it is at least as likely as not that the Veteran's deep vein thrombosis was caused by, or aggravated by, an in-service event or a current service-connected disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Obtain an addendum opinion from the May 2016 VA examiner, or if unavailable another suitably qualified examiner, as to whether it is at least as likely as not that the Veteran's neck disability is related to, or was aggravated by, an in-service event.  A new examination is not required unless the VA examiner finds one is necessary.

2. The Veteran should be scheduled for an examination to determine the nature and etiology of the Veteran's left leg pain or deep vein thrombosis if diagnosed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should address the following:

a) Does the Veteran have a currently diagnosed left leg disability, to include deep vein thrombosis?

b) If a left leg disability, to include deep vein thrombosis, is diagnosed, is it at least as likely as not that such disability is etiologically related to the Veteran's active service, to include the MVA therein or any current service-connected disability?

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.

3. The AOJ shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and re-adjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


